Citation Nr: 1312580	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO. 10-48 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from December 1967 to November 1971. A report of separation from the Army National Guard of New York is of record, indicating service from August 1982 to August 1984. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of July 2007 and September 2010 rating decisions, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York denied service connection for tinnitus and Meniere's disease.

In July 2008, the Board denied service connection for tinnitus. The Veteran  appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court). Based on a Joint Motion For Vacatur And Remand (Joint Motion), the Court remanded the matter to the Board for compliance with the instructions in the joint motion. In the Joint Motion, the parties agreed that the Board did not properly assess the Veteran's credibility and failed to explain adequately why the Veteran did not receive a VA examination. 

The Board remanded the claim for service connection for tinnitus to the RO for the purpose of affording the Veteran a VA examination. In November 2010, after obtaining reports of three VA examinations, two of which are authored by the same examiner, the Board again denied the claim and also claims for service connection for vertigo and to reopen a previously denied claim for bilateral hearing loss. 

The Veteran appealed the Board's denial of service connection for tinnitus to the Court. As the Veteran did not present any argument concerning the Board's denial of reopening of the claim of service connection for hearing loss and the claim of service connection for vertigo, the Court deemed them abandoned. 

In a Memorandum Decision dated June 2012, the Court vacated the Board's November 2010 decision and remanded the matter to the Board for further proceedings consistent with the decision.

In its Memorandum Decision, the Court characterized the Veteran's tinnitus as an organic disease of the nervous system, a condition subject to certain presumptive provisions if it manifests within a year of discharge. It found the reports of VA examinations of record inadequate on the matter of whether the Veteran's tinnitus qualified under these provisions on the basis that neither examiner discussed whether the Veteran's tinnitus developed during the presumptive period. The Court pointed out that the Veteran asserted that tinnitus began shortly after service, in 1971. 

The Court also noted the Board's conclusion that the Veteran is not credible, but discounted the Board's reasons for its conclusion included that the medical examiners did not find a nexus to service and that there was no in-service notation of tinnitus. The Court explained that neither the Board, nor the examiners discussed whether the tinnitus manifested during the presumptive period and that the lack of an in-service notation of tinnitus or a negative nexus conclusion cannot be used to support a finding that the Veteran is not credible. The Court instructed the Board to provide a new credibility analysis; consider whether the Veteran's inability to remember precisely when his tinnitus started is determinative of credibility regarding events that happened 35 years ago; and also consider whether the gap between the Veteran's service and treatment could be, as the Veteran asserts, because his tinnitus was at first sporadic and did not require treatment until much later. 

A review of the Virtual VA paperless claims processing system reveals no additional pertinent documents for consideration in support of these claims.

The Board REMANDS the claims to the RO for additional development.






REMAND

Specifically with regard to tinnitus, the Court's June 2012 Memorandum Decision found that reports of VA examinations of record are inadequate to determine whether the Veteran's tinnitus manifested during the year following his discharge from service. The Court explained that such a discussion is necessary as tinnitus is an organic disease of the nervous system. 

According to the same decision, in considering the Veteran's assertion that his tinnitus first manifested in 1971, during the one-year period following his discharge, the Board should consider whether the gap between the Veteran's service and treatment seeking could be because his tinnitus symptoms were at first sporadic and did not require treatment until much later. An addendum opinion with medical discussion on the nature of tinnitus and its development is needed to consider this matter. 

On this review, the Board observes that the Veteran's service personnel and service treatment records from his New York National Guard service from August 1982 to August 1984 are not in the claims folder. VA is required to obtain all relevant governmental records prior to adjudication of a claim, as will be directed on remand. 

The Veteran has also described symptoms and in-service incidents (standing as gate guard and otherwise in proximity to jet engines; having an episode of vertigo; being involved in a car accident) which he alleges caused Meniere's disease. He has described sufficient symptoms such that a clarifying examination should be conducted. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) ((lay evidence may be competent and sufficient to establish a diagnosis of a condition when, among other occurrences, a claimants presents lay testimony describing symptoms which supports a later diagnosis by a medical professional). 




Accordingly, the Board REMANDS this claim for the following action: 

1. Ascertain if the Veteran has any further lay or medical evidence that is not presently in the claims file pertaining to the claim being remanded. Provide the Veteran with appropriate releases of information to obtain any evidence cited and advise him that he may submit such evidence on his own. 

      SPECIFICALLY REQUEST THAT THE VETERAN COMPLETE AN AUTHORIZATION FORM TO OBTAIN HIS MEDICAL RECORDS FROM THE POLICE DEPARMENT WHERE HE WAS EMPLOYED AFTER SERVICE. OBTAIN THESE RECORDS 

2.  Contact the State of New York Army National Guard and obtain the Veteran's personnel and medical records for the period of National Guard Service from August 1982 to August 1984.

3. AFTER RECEIPT OF ANY INFORMATION OBTAINED AS DIRECTED ABOVE, schedule the Veteran for a clarifying VA examination, preferably by a qualified physician who has previously examined the Veteran and is aware of his medical record, to ascertain if he has tinnitus caused by any incident of military service and a diagnosis of Meniere's disease and if so, whether it is related to any incident of military service. 
The following considerations will govern the examinations:

a. Review the claims file, including the Veteran's service treatment records, all evidence dated within the one-year period following his discharge, and medical histories he reported during the December 2009, January 2010 and April 2010 VA examinations, and indicate in writing in the report that the review included all pertinent information; 

b. In addition to any other information of record, the examiner's attention is called to the following:

o The Veteran's service treatment records from active military duty from December 1967 to November 1971, and;

o Any obtained service treatment and personnel records obtained from the Veteran's period of service with the National Guard of New York from August 1982 to August 1984.

c. Comparing the Veteran's service treatment records, consider:

o The Veteran's assertion in his claim of November 2005 that he incurred tinnitus in 1969 during active duty; 

o That he incurred tinnitus by 1971, one year after discharge from active service, secondary to a combination of in-service ear infections, repetitive and excessive jet engine noise exposure and a head injury; 

o His report during a December 1999 VA examination that he was a police officer until 1978; 

o Prior examiners' observations that the Veteran apparently reported he was a lifetime seasonal shotgun hunter without hearing protection (see VA examinations December 2009; January 2010, April 2010;  VA letters to the Veteran certifying service connection to state authorities for Veteran to obtain hunting license in September 2004, September 2005, and August 2000). 

d. Given these factors, provide an opinion as to whether, FROM AN EXPLAINED MEDICAL PERSPECTIVE the development of the Veteran's tinnitus as an organic disease of the nervous disease (within one year of discharge from active duty) indicates that the disorder was incurred during or as a result of the period of active duty from December 1967 to November 1971

ALSO PROVIDE A MEDICAL OPINION AS TO WHETHER THERE ARE ANY EVENTS SUBSEQUENT TO SERVICE, OUTSIDE OF ONE YEAR FROM DISCHARGE FROM ACTIVE DUTY, INDICATING THAT TINNITUS WAS INCURRED DURING OR AS A RESULT OF THE PERIOD OF ACTIVE DUTY FROM DECEMBER 1967 TO NOVEMBER 1971. This includes consideration of whether tinnitus could have developed gradually after one year after exposure to noise, first manifesting sporadically and not necessitating treatment and eventually more severely 

Provide an opinion as to whether the Veteran has Meniere's disease, and if so, whether it was caused by or as a result of active service. 

IN ALL OPINIONS, THE EXAMINERS MUST PROVIDE A FULLY REASONED EXPLANATION FOR THEIR RESPONSES, INCLUDING BOTH THE FACTUAL AND MEDICAL BASES FOR THE OPINIONS REACHED. 

4. Review the examination report to ensure that it includes all requested information and, if not, return it to the examiner for correction pursuant to 38 C.F.R. § 4.2.

5. Readjudicate the claims on appeal based on all of the evidence of record. If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue a supplemental statement of the case. List the additional evidence the RO considered and identify the relevant actions the RO took and the evidence and applicable law and regulations it considered in support of the appeal. Allow an appropriate period of time for a response. Thereafter and subject to current appellate procedure, return this case to the Board for further consideration.

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim. Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

This claim must be afforded expeditious treatment. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


